 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 JOSEPH E. SPRINGSTEEN (DCBN 474317)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7168
 7        FAX: (415) 436-7234
          Joseph.Springsteen@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                         )   NO. 18-CR-00600 WHA
                                                       )
14           Plaintiff,                                )   STIPULATION TO CONTINUE HEARING AND
                                                       )   EXCLUDE TIME FROM MARCH 26, 2019, TO
15      v.                                             )   APRIL 2, 2019, AND [PROPOSED] ORDER
                                                       )          9
16   MICHAEL SHIFERAW and                              )
     MERON SHIFERAW,                                   )
17                                                     )
             Defendants.                               )
18

19
             It is hereby stipulated by and between counsel for the United States and counsel for the
20
     defendants, Michael Shiferaw and Meron Shiferaw, that the status hearing currently scheduled for
21
     March 26, 2019, be continued until April 2, 2019, and that time be excluded under the Speedy Trial Act
22
     from March 26, 2019, through April 2, 2019.
23
             The above-captioned matter is currently set for trial setting or change of plea on March 26, 2019,
24
     and the Court has excluded time under the Speedy Trial Act through that date. Counsel for the
25
     government was unexpectedly out of the office most of the week of March 18, and accordingly, the
26
     parties request an additional week in anticipation of negotiating a pretrial resolution. For this reason, the
27
     parties move to continue the hearing set for March 26, 2019, to April 2, 2019. The parties stipulate and
28

     STIPULATION TO CONT. AND EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. 18-CR-00600 WHA                                                                     v. 7/10/2018
 1 agree that excluding time until April 2, 2019, will allow for the effective preparation of counsel. See 18

 2 U.S.C. § 3161(h)(7)(B)(iv). The parties further stipulate and agree that the ends of justice served by

 3 excluding the time from March 26, 2019, through April 2, 2019, from computation under the Speedy

 4 Trial Act outweigh the best interests of the public and the defendants in a speedy trial. 18 U.S.C. §

 5 3161(h)(7)(A), (B)(iv).

 6          The undersigned Assistant United States Attorney certifies that he has obtained approval from

 7 counsel for the defendants to file this stipulation and proposed order.

 8

 9          IT IS SO STIPULATED.

10
     DATED:                                                       /s/
11                                                       JOSEPH E. SPRINGSTEEN
                                                         Assistant United States Attorney
12

13 DATED:                                                         /s/
                                                         CANDIS MITCHELL
14                                                       Assistant Federal Public Defender
                                                         Counsel for Defendant Michael Shiferaw
15

16 DATED:                                                         /s/
                                                         W. DOUGLAS SPRAGUE
17                                                       Counsel for Defendant Meron Shiferaw

18

19

20

21

22

23

24

25

26
27

28

     STIPULATION TO CONT. AND EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. 18-CR-00600 WHA                                                                  v. 7/10/2018
 1                                          [PROPOSED] ORDER

 2          IT IS HEREBY ORDERED that the trial setting or change of plea hearing currently set for

 3 March 26, 2019, is continued until April 2, 2019.
                                             9
 4       Based upon the facts set forth in the stipulation of the parties, and for good cause shown, the

 5 Court finds that failing to exclude the time from March 26, 2019, through April 2, 2019, would
                                                                                    9
 6 unreasonably deny defense counsel and the defendants the reasonable time necessary for effective

 7 preparation, taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). The

 8 Court further finds that the ends of justice served by excluding the time from March 26, 2019, to April 2,
                                                                                                           9
 9 2019, from computation under the Speedy Trial Act outweigh the best interests of the public and the
10 defendants in a speedy trial. Therefore, and with the consent of the parties, IT IS FURTHER

11 ORDERED that the time from March 26, 2019, through April 2, 2019, shall be excluded from
                                                               9
12 computation under the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).
                                                                              ISTRIC
13          IT IS SO ORDERED.                                            TES D      TC
                                                                       TA




                                                                                               O
                                                                  S




                                                                                                U
14
                                                                 ED




                                                                                                 RT
                                                                                      D
                                                                                RDERE
                                                             UNIT




           March 25, 2019
15 DATED: ___________________                                           S S O O
                                                                   IT I        DIFIED
                                                                      AS MO




                                                                                                       R NIA
                                                                  WILLIAM     ALSUP
16                                                                United States District Judge
                                                                                            lsup
                                                             NO




                                                                                    illiam A
                                                                           Judge W

                                                                                                       FO
17
                                                              RT




                                                                      ER                           LI
                                                                  H




                                                                                                   A
18                                                                         N                       C
                                                                                             F
                                                                               D IS T IC T O
                                                                                     R
19

20

21

22

23

24

25

26
27

28

     STIPULATION TO CONT. AND EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. 18-CR-00600 WHA                                                                                  v. 7/10/2018
